DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Objection to claims 1-11 are withdrawn since amended claims overcome the objection.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Yang et al., US 2015/0016553 A1: discloses an information transmission method that includes reporting, by a UE, a CQI value to an eNB; receiving, by the UE, an MCS value sent by the eNB, where the MCS value is determined by the eNB according to the CQI value; and receiving, by the UE, PDSCH data according to the MCS value, where the CQI value and the MCS value are determined according to a second set of tables, where a modulation scheme that can be supported by the second set of tables is higher than 64QAM (see Yang, abstract, Fig. 1, paragraphs [0027], [0082] and [0093]).
2. Xia, US 2016/0094310 A1: discloses a method that includes: learning, by a terminal, a first CQI index according to a first CQI table; sending the first CQI index to a base station; receiving, by the base station, the first CQ I index sent by 
3. Kim et al., US 2016/0323087 A1: discloses a method for decoding data in a wireless access system where a user equipment (UE) receives a higher layer signal including an indication that 256 quadrature amplitude modulation (256 QAM) is to be enabled. The UE further receives, via a physical downlink control channel (PDCCH), downlink control information (DCI) including an index field representing a modulation and coding scheme (MCS). The UE also receives data via a physical downlink shared channel (PDSCH) scheduled by the PDCCH, and decodes the received data using the MCS represented by the index field. The UE has a first MCS index table supporting up to 64 quadrature amplitude modulation (64 QAM) and a second MCS index table supporting up to the 256 QAM (see Kim, abstract).
4. Chen et al., US 2015/0312071 A1: discloses a method for indicating a modulation coding scheme (MCS) in LTE are described. Where a user equipment (UE) receives downlink control information (DCI) from an evolved Node B (eNB) that includes an uplink grant of resources. The DCI is configured and have a format that conveys an MCS table reference. The UE may identify 

Allowable Subject Matter
Claims 1-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to enabling selection of a modulation scheme and scheduling of radio resources, corresponding to packets having various amounts of data periodically generated with various delays.
The closest prior of records fails to teach the allowable features of claims 1-11.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 10, the claimed limitations “a controller configured to apply the MCS table selected based on the configuration information related to selection of the MCS table to configure an MCS index of a Physical Downlink Shared Channel (PDSCH), wherein the MCS index is information for indicating an MCS of the PDSCH,
the MCS index is selected from a range of MCS indexes restricted to a part of MCSs within the MCS table,
the controller configures a plurality of MCS selectable ranges including a plurality of MCS indexes selected out of the MCS table,
the range of MCS indexes restricted to the part of MCSs is one of the plurality of MCS selectable ranges that are variably controlled by the controller,
the configuration information related to selection of the MCS table includes information for indicating which of a first MCS table and a second MCS table is to be applied,
the first MCS table includes at least a first modulation scheme, and an MCS index associated with the first modulation scheme,
the first modulation scheme includes Quadrature Phase Shift Keying (QPSK), 16-Quadrature Amplitude Modulation (16QAM), and 64-Quadrature Amplitude Modulation (64QAM), and an second MCS table includes at least a second modulation scheme, and the MCS index associated with the second modulation scheme, and the second modulation scheme includes the QPSK, the 16QAM, the 64QAM, and 256-Quadrature Amplitude Modulation (256QAM)” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/10/2021